DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Objections
Claims 21-28, 30-31 are objected to because of the following informalities:  
Claim 21, line 14 recites, “first fin zones” which is incorrect.  It appears it should be changed to read, “first fin zone”.
Claims 22-28, 30-31 are objected to since they depend from claim 21 and thus inherit the deficiencies therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2019/0246523 – hereinafter, “Boyden”) in view of Muthigi et al. (US 2013/0068433 – hereinafter, “Muthigi”).
With respect to claim 1, Boyden teaches (In Figs 2, 5-7) a system comprising: a cage housing (14); and a plurality of plates (11, 12) disposed within the cage housing (See Fig 2, 11, 12 are under the top cover of the cage housing 14), each plate comprising: an interior chamber (39), the interior chamber comprising: a first interior surface (11h), a second interior surface (34) opposite the first interior surface, a first fin zone (Fig A below), a second fin zone (Fig A below), and a plurality of fins (71) disposed in the first fin zone and the second fin zone (See Fig A below), the plurality of fins extending from the second interior surface towards the first interior surface (See Fig 5), wherein fins disposed in the first fin zone have a first fin-density, and fins disposed in the second fin zone have a second fin-density; a first inlet port defining a first fluid inlet (Outside opening of 42) to the interior chamber; and a first outlet port (Outside opening of 43) defining a first fluid outlet from the interior chamber;  a second inlet port (Inside opening of 42) defining a second fluid inlet to the interior chamber; and a second outlet port (Inside opening of 43) defining a second fluid outlet from the interior chamber, wherein the first fluid inlet, the first fin zone, and the first fluid outlet are configured to guide a first flow of fluid through the interior chamber (The first fluid inlet, first fin zone, and first fluid outlet are configured to guide a first flow through the chamber) and the second fluid inlet, the second fin zone, and the second fluid outlet are configured to guide a second flow of fluid through the interior chamber (The second fluid inlet, the second fin zone, and the second fluid outlet are configured to guide a second flow of fluid through the chamber).  Boyden fails to specifically teach or suggest that the second fin density is different from the first fin density.  Muthigi, however, teaches a cold plate which includes a first fin zone comprising fins with a first fin density and a second fin zone comprising fins with a second different fin density (¶ 0020, “a first heat sink having higher fin density is positioned below the first component and a second heat sink having a comparatively lower fin density is positioned below the second component that is expected to be heated to a lower temperature”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muthigi with that of Boyden, such that the first fin zone has fins with a first fin density and the second fin zone has fins having a second fin density different than the first fin density, as taught by Muthigi, since doing so would allow for the fin zones to be able to dissipate varying amounts of heat (Muthigi: ¶ 0007, 0020).  
 
    PNG
    media_image1.png
    498
    819
    media_image1.png
    Greyscale

With respect to claim 3, Boyden further teaches that the first fluid outlet of a first plate (12) of the plurality of plates (11, 12) is fluidly coupled (via 24) to the first fluid inlet of a second plate (11) of the plurality of plates (See Fig 2, see also ¶ 0048).
With respect to claim 4, Boyden further teaches that the second fluid inlet (Opening in chamber of 39 where fluid enters 12) of the first plate of the plurality of plates is fluidly coupled to a fluid outlet of the second plate (11) of the plurality of plates (See Fig 2 where fluid enters 12 and exits 11 via 23 and all inlets and outlets of each plate are fluidically connected).
With respect to claim 29, Boyden further teaches that the first fluid inlet is fluidly coupled to a fluid supply line (25) and the second fluid outlet is fluidly coupled to a return line (24, See Fig 2 which shows cold plate (12a) which is connected to a fluid supply line (25) and a fluid return line (24).
Claims 16, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lunsman et al. (US 10,827,649 – hereinafter, “Lunsman”) in view of Harris et al. (US 2019/0288353 – hereinafter, “Harris”).
With respect to claim 16, Lunsman teaches (In Fig 4) a cold plate (Plate with 416b, 416c) comprising: an interior chamber (Not labeled but portion within the cold plate where fluid flows), the interior chamber comprising: a first interior surface (Top of the interior of the cold plate), a second interior surface (Bottom of the interior of the cold plate) opposite the first interior surface, a first fin zone (416c) comprising fins with a first fin-density, a second fin zone (416b) comprising fins having a second fin-density different from the first fin-density (Col. 7, ll. 24-28, “each set of microchannels 416a-416d include a different number of divided channels” which requires a different fin density), and the fins disposed in the first fin zone and the fins in the second fin zone extend from the second interior surface towards the first interior surface (See Fig 4), a first fluid inlet (Not labeled but portion of the cold plate where fluid 408 enters into the cold plate), a first fluid outlet (412b), a second fluid inlet (410b); and a second fluid outlet (Not labeled but portion of the cold plate where fluid 406 exits the cold plate).  And while Lunsman further seems to suggest some type of barrier between the microchannels 416b and 416c in the cold plate, Lunsman fails to convincingly show or recite such a barrier.  Harris, however, teaches (In Fig 14a) a cold plate which comprises a solid fluid barrier (1470) completely fluidly separating a first fin zone (Zone associated with channel 1410) from a second fin zone (Zone associated with channel 1411, see ¶ 0113, “wall 1470 configured to mate with flat sheet metal surface of an interfacing plate and create a two separate flow paths”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris with that of Lunsman, such that the first fin zone and the second fin zone have a solid fluid barrier completely fluidly separating the first fin zone from the second fin zone, as taught by Harris, since doing so would prevent fluid from crossing over from the first fin zone to the second fin zone. 
With respect to claim 32, Lunsman further teaches that the first inlet (Not labeled but portion of the cold plate where fluid 408 enters into the cold plate), the first fin zone (416c), and the first outlet (412b) define a first fluid path through the cold plate (See Fig 4).
With respect to claim 33, Lunsman further teaches that the second inlet (410b), the second fin zone (416b), and the second outlet (Not labeled but portion of the cold plate where fluid 406 exits the cold plate) define a second fluid path through the cold plate (See Fig 4).

Allowable Subject Matter
Claims 21-23, 25-28, 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 21-23, 25-28, 30-31, the allowability resides in the overall structure of the device as recited in independent claim 21 and at least in part because claim 21 recites, “A system comprising: a cage housing configured to receive a plurality of pluggable modules, each pluggable module having a first heat source and a second heat source; and…a solid fluid barrier completely fluidly dividing the interior chamber between the first fin zones and the second fin zone”
The aforementioned limitations in combination with all remaining limitations of claim 21 are believed to render said claim 21 and all claims dependent therefrom patentable over the art of record.

While Boyden as modified by Muthigi teaches many of the limitations of claim 21 as per pages 7-8 of the non-final office action dated 2/10/2022, neither Boyden nor Muthigi, nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-7, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “As discussed and agreed to during the Interview, the cited references fail to disclose or otherwise suggest at least the above noted features of amended claims 1 and 16” (Present remarks page 9) the Examiner respectfully notes that it was never the Examiner’s position that the amended limitations of claim 1 would overcome the previous rejection thereto in view of Boyden and Muthigi.  As documented by the Examiner in the Applicant-Initiated Interview Summary dated 5/6/2022, the proposed amendment (slightly broader than the entered amendment of 5/6/2022) was not believed to overcome the Boyden/Muthigi combination and that further defining that each of the opposite sidewalls of the chamber include an inlet and an outlet would overcome the current rejection to claim 1 (See: “Issues Discussed: Proposed Amendment(s)”, Interview Summary dated 5/6/2022,).  In any case, Boyden is believed to teach the amended limitations of claim 1 as per the above rejection thereto.  
With respect to the Applicant’s remarks to claim 16 that, “As discussed and agreed to during the Interview, the cited references fail to disclose or otherwise suggest at least the above noted features of amended claims 1 and 16” (Present remarks page 9) the Examiner agrees that the amended limitations therein overcome the previous rejection to claim 16 and thus the rejection has been withdrawn.  However, a new grounds rejection has been provided above in view of Lunsman and Harris which are believed to teach all the limitations therein.  Harris further teaches the limitations of claims 32-33.
With respect to the Applicant’s remarks to claim 21 (Present remarks page 9), the Examiner notes that claim 21 is believed to be allowable as per the above reason for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835